Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 11 November, 2022. Claims 1-20 are pending in the instant application. Applicant’s election of Group I (claims 1-14) without traverse for examination on the merits is noted. Accordingly, claims 15-20 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

35 U.S.C. § 119
Acknowledgment is hereby made of Applicants’ claim for foreign priority based on EP 18178358.0, filed 18 June, 2018, EP 18158862.05, filed 27 February, 2018, EP 17191083.9, filed 14 September, 2017, and EP 17182075.6, filed 19 July, 2017. The certified copies have been filed in parent Application No. 16/03,860, filed 19 July, 2018.  

37 C.F.R. § 1.98
	The information disclosure statements filed 24 April, 2021, and 26 October, 2021, have been placed in the application file and the information referred to therein has been considered.



37 C.F.R. § 1.84
The drawings filed 22 February, 2021, have been reviewed and are acceptable.

37 C.F.R. § 1.57(d)
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see p. 52).  Applicant is required to peruse the specification and delete all references to embedded hyperlinks and/or other forms of browser-executable code. See M.P.E.P. § 608.01.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
Claims 1, 4-7, and 10-14 reference trimeric complexes comprising noncovalent oligomers comprising three recombinant human immunodeficiency virus (HIV) envelope (Env) proteins. The term HIV can encompass HIV-1, -2, or both HIV-1 and -2. It should be noted that HIV-1 and -2 are genetically unrelated and only display limited genetic relatedness (Franchini and Bosch, 1989). Accordingly, it is not readily manifest if the claims are directed toward HIV-1 trimeric oligomers, HIV-2 trimeric oligomers, or hetero-oligomers comprising Env proteins from both HIV-1 and -2. If the claims encompass HIV-2 trimeric Envs, the reference to an HIV-1 reference isolate (HXB2) would be confusing since the sequences would not align. Amendment of the claim language to reference isolated stabilized HIV-1 trimeric complexes comprising a noncovalent oligomer of three mutant recombinant HIV-1 Env proteins, or something similar thereto, as supported by the disclosure would be acceptable. 
The claims (2, 3, 5, 10, 11, 12, and 14) also reference various amino acids at different positions. These positions actually reference mutants that were generated from the parent HIV-1 Env. However, the claims are confusing because they simply recite the presence of the amino acid. Thus, it is not readily manifest if this is a naturally-occurring isolate or a mutant. Amendment of the claim language to reference an HIV-1 mutant Env comprising an X658V/I/F/M/A mutation, wherein said mutation stabilizes the trimeric structure, or something similar thereto, as supported by the disclosure would be remedial.
The reference to a mutation in the furin cleavage site is vague and indefinite for failing to identify the structural characteristics of said mutation. Amendment of the claim language to indicate that amino acids 508-511 of the furin cleavage site were replaced with six arginine residues would suffice.
The reference to a particle in claim 9 is vague and indefinite because the precise structure and characteristics of said particle are not readily manifest.
The reference to mutation (xiii) in claim 10 is vague and indefinite because it fails to clearly identify the salient structural characteristics of the loop that is replacing the HR1 region at amino acids 548-568. Amendment of the claim language to recite a replacement loop comprising 7-10 amino acid residues selected from the group consisting of SEQ ID NOS.: 12-17 would be acceptable. Applicant’s representative is invited to contact the Examiner to discuss suggested allowable claim revisions.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               14 December, 2022